t c memo united_states tax_court estate of alicek friedlander kaufman deceased james j morrissey alan s bercutt and diane fantl co-executors petitioners v commissioner of internal revenue respondent docket no filed date s is a family-owned_corporation and d's estate ef includes big_number shares of s's class a stock e's shares represent dollar_figure percent of s's total outstanding shares and is the largest block of s stock owned by one person e reported on its federal estate_tax_return that the fair_market_value of these shares was dollar_figure each on the applicable_valuation_date e primarily based its value on two sales of s stock that took place approximately months after the valuation_date two members of d's extended family sold their interests in s dollar_figure and dollar_figure percent respectively to a third member without investigating the reasonableness of the sale price and without negotiation r determined that the fair_market_value of e's stock was dollar_figure per share held the fair_market_value of e's stock on the applicable_valuation_date was dollar_figure per share the sales upon which e relies are not indicative of the value of e's stock among other things the sellers were not knowledgeable of the value of their stock and their stock interests lacked sufficient similarity to e's interest to serve as a proper measure of value david j duez matthew p larvick james j morrissey and kevin j feeley for petitioners john walsh for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine a federal estate_tax deficiency of dollar_figure following concessions we must decide the fair_market_value of the subject stock on date respondent determined that the fair_market_value was dollar_figure per share petitioners argue that the fair_market_value was dollar_figure per share we hold that the fair_market_value was dollar_figure per share unless otherwise stated section references are to the internal_revenue_code as applicable herein and rule references are to the tax_court rules_of_practice and procedure references to decedent are to alice friedlander kaufman and references to the estate are to decedent's_estate percentages are rounded to the nearest one- hundredth monetary amounts are rounded to the nearest penny findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference decedent died on date at the age of while a resident of california the estate's coexecutors are james j morrissey alan s bercutt and diane fantl when the petition was filed mr morrissey resided in new york and mr bercutt and ms fantl resided in california seminole manufacturing co seminole was incorporated under the laws of the state of oklahoma seminole's equity consists of two classes of nonpublicly traded common_stock one class class a has big_number shares outstanding the other class class b has big_number shares outstanding ’ none of the class a shares are subject_to a shareholders' agreement right_of_first_refusal option or other restriction on transfer that would eliminate or otherwise limit a shareholder's ability to transfer them except as noted infra the record does not disclose whether a transfer of the class b shares is restricted or whether the attributes of those shares are different from those of the class a shares ’ owners of seminole stock on the applicable_valuation_date were as follows ' in addition to the total outstanding shares of big_number seminole has other shares which it holds as treasury_stock as discussed below the class b shares that were held by an employee of seminole were required to be redeemed when the employee severed his employment we do not understand this fact to mean that a transfer of the class b shares was otherwise restricted we find nothing in the record that indicates that an employee could not transfer his shares during his employment indeed it appears that one employee shareholder james d high transferred big_number shares to his wife rose m high of course any shares transferred by an employee would be subject_to redemption from the transferee if and when the employee severed his employment with seminole ownership percentages shareholder class a shares class b shares a b total decedent's_estate big_number --- dollar_figure --- dollar_figure a max weitzenhoffer jr big_number --- dollar_figure --- dollar_figure elizabeth weitzenhoffer blass big_number --- dollar_figure --- dollar_figure clara weitzenhoffer trustee of the clara weitzenhoffer trust big_number --- dollar_figure --- dollar_figure john gunzler big_number big_number dollar_figure dollar_figure dollar_figure jerome k altshuler either individually or as executor big_number --- dollar_figure -- dollar_figure edmund m hoffman big_number --- dollar_figure --- decedent and diane k fant trustees under will of julia kaufman big_number --- dollar_figure --- dollar_figure jacquelyne weitzenhoffer branch -- dollar_figure -- dollar_figure diane k fantl --- dollar_figure --- dollar_figure frederick w reeves big_number big_number -94 dollar_figure dollar_figure rose m high big_number -- dollar_figure -- dollar_figure james d high big_number --- -94 --- -86 decedent trustee of the josephine kaufman trust -- -45 -- -41 william j threadgill big_number big_number dollar_figure dollar_figure dollar_figure most of these shareholders were related by blood or by marriage to the weitzenhoffer family the only shareholders who were not so related are messrs reeves threadgill and high and ms high mr reeves has been associated with seminole and its wholly owned subsidiary kazoo inc kazoo for more than years serving as kazoo's president seminole's vice president and a member of both boards mr threadgill is seminole's secretary a member of its board and its longtime legal counsel mr high is an employee of seminole ms high is mr high's wife the shareholders who were related to the weitzenhoffer family are identified in bold print in the appendix where we set forth each shareholder's relationship to the weitzenhoffer family in addition to messrs reeves and threadgill seminole's directors on the applicable_valuation_date were a max weitzenhoffer elizabeth weitzenhoffer blass and john gunzler - seminole's sole asset is kazoo stock seminole through kazoo manufactures men's and women's uniforms and sells this apparel wholesale to stores and to industrial launderers which rent the garments to customers seminole's apparel known as career apparel is mainly worn by rental car agents flight attendants hotel employees and middle management or supervisory personnel in large companies seminole does not sell retail and it does not sell directly to the public of its approximately big_number customers accounted for more than percent of seminole's sales seminole's industry is highly competitive and seminole is the industry's largest seller of professional uniforms approximately million american workers wear uniforms daily and the annual revenues of the uniform industry total approximately dollar_figure billion in the late 1980's seminole had a second business a pants operation in mississippi that sold garments to mass merchandisers such as wal-mart and j c penney seminole sold this operation in mainly because the operation was doing poorly a max weitzenhoffer max weitzenhoffer and john gunzler transferred approximately dollar_figure million in cash to seminole after the sale and seminole has been profitable ever since seminole's net sales were dollar_figure after adjustment for discontinued operations for dollar_figure for dollar_figure for and dollar_figure for seminole's gross the parties continually refer to kazoo as seminole so do we - - profit was dollar_figure after adjustment for discontinued operations for dollar_figure for dollar_figure for and dollar_figure for seminole's income from operations before income_tax expense was dollar_figure after adjustment for discontinued operations for dollar_figure for dollar_figure for and dollar_figure for seminole's income from operations after income_tax expense was dollar_figure after adjustment for discontinued operations for dollar_figure for dollar_figure before the cumulative effect of an accounting change for and dollar_figure before the cumulative effect of an accounting change for seminole's net_income loss was dollar_figure after adjustment for discontinued operations for dollar_figure for dollar_figure for and dollar_figure for seminole paid cash dividends of dollar_figure in and dollar_figure in in seminole budgeted dividends for and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively in seminole had two basic channels of distribution one in which it sold garments to industrial launderers who in turn rented the garments to customers of their own and the other in which it sold garments to uniform stores for resale at that time more than one-half of seminole's business was from its industrial laundry sales in the industrial laundry industry began to undergo a radical change in that many of the businesses in the industry were acquired by or merged with other businesses this heavy volume of business combinations has continued to date steven m smith is a certified_public_accountant who provides accounting tax and consulting services to seminole max weitzenhoffer and other clients in mr smith and max weitzenhoffer decided that merrill lynch should appraise the value of a minority interest in seminole so that max weitzenhoffer could offer to buy the shares of those shareholders who were not interested in the company merrill lynch prepared a report dated and delivered to max weitzenhoffer on date which valued shares of seminole's common_stock constituting a minority interest at dollar_figure each as of date merrill lynch assumed among other things that seminole had shareholders and that the per-share value of each shareholder's shares was the same merrill lynch did not distinguish or discuss the difference between the class a shares and the class b shares before receiving merrill lynch's report max weitzenhoffer asked some of seminole's shareholders if they would sell their stock at dollar_figure per share mr smith had advised max weitzenhoffer that purchases through the will of his grandmother irma rosenthal would have tax advantages on date mr hoffman who was approximately years old accepted max weitzenhoffer's offer and sold his stock to the irma rosenthal in addition to his work for seminole max weitzenhoffer produces theater in new york and london trust for dollar_figure per share mr hoffman had received his stock as a gift or inheritance from mark weitzenhoffer mr hoffman sold his stock to the trust without investigating the reasonableness of the sale price without hiring an appraiser and without negotiation on date ms branch who was approximately years old sold her big_number shares of seminole stock to irma rosenthal's estate for dollar_figure per share ms branch had inherited all of these shares ms branch sold her stock after writing max weitzenhoffer complaining that she never received seminole's annual report and that she never knew about its operation ms branch regularly complained to max weitzenhoffer that she was not kept abreast of seminole's business he then wrote her offering to buy her shares for dollar_figure each he represented in the letter that merrill lynch had appraised the stock at that price that he had offered the same price to mr hoffman and that mr hoffman had accepted ms branch sold her stock without having it appraised without investigating its worth and without negotiation she had no documentary information except for the letter from max weitzenhoffer a federal estate_tax_return was filed for the estate on date electing and using the alternate_valuation_date of date the return valued the estate's big_number class a shares of seminole at dollar_figure per share which the return stated was also their value on the date of death the return stated valuation of the seminole manufacturing company was established by merrill lynch business advisory services at dollar_figure in addition there were two arms-length sales in which max weitzenhoffer purchased big_number shares from edmond m hoffman and big_number shares from jacquline sic branch the transaction price in both instances was dollar_figure the notice_of_deficiency reflects respondent's determination that the estate's shares were worth dollar_figure each seminole's headquarters are in kalamazoo michigan seminole owns the big_number sgquare-foot manufacturing distribution facility in which its operations are located and an adjoining 20-acre parcel of land that is not needed for operations or expansion representatives of merrill lynch discussed the value of the adjoining land with seminole's management when it prepared its appraisal report and for purposes of the report merrill lynch assumed that the land was worth dollar_figure an acre seminole has always been a family business and it is obligated to redeem the stock held by shareholder employees upon termination of their employment the record does not disclose the price at which these shares must be redeemed or other terms of this redemption obligation the record does not disclose which shareholders are employees with the exception of messrs reeves gunzler threadgill and high seminole has approximately employees approximately of them are salaried administrative personnel are warehouse personnel and approximately work in seminole's in-house manufacturing division - lo - as of the beginning of the second quarter of the u s economy had a largely positive outlook it had enjoyed straight quarters of economic growth and was experiencing some of the lowest interest and inflation rates in more than two decades as of the alternate_valuation_date market growth for the uniform industry was anticipated the career apparel sector of the uniform industry was growing rapidly as companies learned the benefits of easily identifiable employees and advertising created by the professional image seminole budgeted approximately dollar_figure million to be spent in its fiscal_year on expansion and a new computer system opinion we must determine the fair_market_value of the estate's seminole stock on the applicable_valuation_date fair_market_value is a factual determination and the trier of fact must weigh all relevant evidence of value and draw appropriate inferences see 323_us_119 304_us_282 87_tc_892 79_tc_714 affd 731_f2d_1417 9th cir fair_market_value is measured on the applicable_valuation_date which in this case is months after the day decedent died see sec_2032 estate of proios v commissioner tcmemo_1994_442 see also pabst brewing co v commissioner tcmemo_1996_506 when the commissioner determines fair_market_value as is the case at hand taxpayers generally bear the burden of proving this value wrong see rule a 290_us_111 142_f3d_1133 9th cir revg on another issue and remanding tcmemo_1996_316 101_tc_412 88_tc_38 to meet this burden the record must contain enough evidence to support a finding contrary to the commissioner's determination so-called burden of coming forward and taxpayers must demonstrate the merits of their claim by at least a preponderance_of_the_evidence so-called burden of persuasion see estate of gilford v commissioner supra pincite see also fed r evid if taxpayers such as petitioners fail either burden the commissioner will prevail see estate of gilford v commissioner supra pincite see also 512_f2d_882 9th cir affg tcmemo_1972_133 243_f2d_125 9th cir affg 25_tc_351 an arm's-length sale of property close to a valuation_date is indicative of its fair_market_value see 87_tc_78 79_tc_938 73_tc_266 if actual arm's--length sales are not available fair_market_value represents the price that a hypothetical willing buyer would pay a hypothetical willing seller both persons having reasonable knowledge of all relevant facts and neither person compelled to buy or to sell see 411_us_546 93_tc_529 hstate of hall v commissioner 92_tc_312 see also 23_f3d_36 2d cir 3_f3d_625 2d cir affg tcmemo_1992_478 sec_20_2031-1 estate_tax regs the views of both hypothetical persons must be taken into account and the characteristics of each hypothetical person may differ from the personal characteristics of the actual seller or a particular buyer see 658_f2d_999 5th cir 644_f2d_1282 9th cir affg 71_tc_235 94_tc_193 focusing too much on the view of one hypothetical person to the neglect of the view of the other is contrary to a determination of fair_market_value see eg pabst brewing co v commissioner supra estate of scanlan v commissioner tcmemo_1996_331 affd without published opinion 116_f3d_1476 5th cir estate of cloutier v commissioner tcmemo_1996_49 the hypothetical willing buyer and the hypothetical willing seller both aim to maximize their profit from the hypothetical sale of the property see 823_f2d_483 llith cir affg tcmemo_1985_595 estate of simplot v commissioner t1t c petitioners point the court to the sales by mr hoffman and ms branch and argue that these sales establish that the per- share value of the estate's stock equaled the value at which these sales were consummated ie dollar_figure per share petitioners vehemently argue that these sales are the most accurate measure of value because petitioners state both sellers were knowledgeable persons who were under no compulsion to sell we disagree with petitioners that either sale is indicative of the value of the estate's stock see duncan indus inc v commissioner supra pincite the estate's holdings were the largest single ownership of seminole stock by one person and the isolated sales relied upon by petitioners which constituted and 67-percent interests are not sufficiently similar to the estate's much larger 5l-percent interest to make their sale price representative of the value of the estate's stock nor was either sale made by a person who was reasonably informed on the date of sale as to the relevant facts surrounding the value of the underlying property neither mr hoffman nor ms branch performed any meaningful financial review as to the value of his or her stock petitioners point the court to the affidavits of mr hoffman and ms branch both of which were prepared more than years after the date on which ms branch sold her stock in those affidavits she and mr hoffman assert that they reviewed the merrill lynch report before selling their stock we find these assertions incredible merrill lynch had -- not yet finished its report as of date as discussed infra the sellers also testified in this court that they did not see the report before selling their stock that testimony speaks loudly to the fact that they were not knowledgeable sellers who aimed to realize the fair_market_value of their stock ms branch testified q would it be fair to say that at the time of your sale of your seminole stock you did not know its precise value a no i mean-- q it would be fair to say that you didn't know its value a no i had no idea what the value was it's a family business how are you going to know what the value of a family business is oq ms branch at the time of the sale of your seminole stock do you have any recollection as to whether the--as to whether you had a valuation report for seminole--for your seminole stock a i did not get the merrill lynch report that's mentioned in here no q so you never had the merrill lynch report a no but the letter quoted merrill lynch as having appraised the stock at that price the court which letter are you talking about the witness the one from max offering to buy my shares -- - the court and how did you determine the correct price for you to sell the stock at the witness well he made an offer of so much--of x you know dollars the court who's he who's he you say he made-- the witness max offered me dollar_figure and it seemed like a pretty good--you know a nice sum of money so i figured okay take it and get out of seminole the court other than the fact that it seemed like a nice sum of money did you make any other consideration or determination as to whether that was a fair price the witness no i just took his word that he said merrill lynch had appraised it at that mr hoffman testified similarly q was there a time when you came to own stock of the seminole manufacturing company a yes and that was during the lifetime of mark weitzenhoffer and i don't know the exact date but probably during the 1960s q approximately how many shares did you acquire a big_number shares q do you recall how you acquired those a i just think that mark weitzenhoffer gave them to me q so they were a gift a yes -- - q was there a time in which you came to sell the shares you owned in seminole manufacturing company a yes q do you remember approximately when that was a i think and i think-- q or '94 a '94 i mean excuse me q and would you please describe for us the circumstances----or how you came---how that transaction came about a well mark had--when mark was alive--- mark weitzenhoffer was alive---and he passed away in 1970--he gave stock in--i think out of his estate and that's where i got my shares and finally i decided one day that there wasn't anything for me to do with the seminole manufacturing company which mark had headed and so i tried to find a buyer and i did find a buyer that bought it at dollar_figure dollar_figure a share or a total of dollar_figure q do you recall what steps you took to find a buyer a just asked somebody in the company if they would acquire it q do you recall what if any investigation you undertook at the time as to the reasonableness of the sale price a i didn't--i thought it was reasonable and i decided that i could use the money to do something else and i went ahead and sold it the court did you rely upon the merrill lynch appraisal in order to decide whether or not the price that you were to receive was fair the witness i didn't do that i--my point there was that i was trying to sell the seminole stock and i thought i had a price that i would accept having concluded that the record is devoid of an arm's- length sale upon which we may measure the value of the estate's stock we proceed to determine the stock's value using a two-step process established by this court's jurisprudence see mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir and the cases cited therein first we must estimate the value of the stock as if it were publicly traded we do so if possible by reference to the value of the listed stock of like corporations engaged in the same or a similar line_of_business see sec_2031 estate of hall v commissioner t c pincite mandelbaum v commissioner supra like corporations are determined by reference to the subject corporation's age business product line and gross_receipts see estate of hall v commissioner supra pincite mandelbaum v commissioner supra we must also estimate the stock's value indirectly by reference to the subject corporation's net_worth its prospective earning power its dividend-earning capacity its goodwill its management its position in the industry the economic outlook for its industry the degree of control represented by the block of its stock to be -- - valued and the amount and type of itss nonoperating assets if not considered elsewhere see estate of hall v commissioner supra pincite estate of andrews v commissioner t c pincite estate of cloutier v commissioner tcmemo_1996_49 sec f estate_tax regs mandelbaum v commissioner supra second we must determine by how much if any our estimated publicly traded value should be discounted to reflect the fact that the stock is unlisted and not easily marketable see mandelbaum v commissioner supra see also estate of cloutier v commissioner supra marketability discount generally represents the additional price that an unlisted share would command if it were freely traded factors to consider to determine the applicability and amount of a marketability discount include the value of the subject corporation's privately traded securities vis-a-vis its publicly_traded_securities or if the subject corporation does not have stock that is traded both publicly and privately the cost of a similar corporation's public and private stock an analysis of the subject corporation's financial statements the corporation's dividend-paying capacity its history of paying dividends and the amount of its prior dividends the nature of the corporation its history its position in the industry and its economic outlook the corporation's management the degree of control transferred with the block of stock to be valued any restriction on the transferability of the corporation's stock the period of time for which an investor - - must hold the subject stock to realize a sufficient profit the corporation's redemption policy and the cost of effecting a public offering of the stock to be valued eg legal accounting and underwriting fees mandelbaum v commissioner supra rach party called a witness whom they and he asserted was an expert on valuation and would help the court determine the fair_market_value of the estate's stock petitioners called bret tack accredited senior appraiser a principal of the firm of houlihan valuation advisors mr tack graduated from college in and he has continued to work in the valuation field ever since we recognized mr tack as an expert on business valuation and we accepted his reports into evidence his initial report analyzed the fair_market_value of the estate's stock as of date concluding that the estate's stock interest was a minority noncontrolling interest that had a fair_market_value on that date of dollar_figure per share he reached his conclusion after analyzing two of the three relevant valuation methods namely the market comparative method and the discounted cash-flow method he did not analyze the third method ie the net asset value method his supplemental report discussed the marketability discount in the setting of the mandelbaum factors concluding that the 35-percent discount factored into his dollar_figure per-share value was consistent with a mandelbaum analysis respondent called william k fowler a m a financial analyst employed by the internal_revenue_service mr fowler has - - performed more than appraisals since he entered the valuation field in and he is an accredited member of the american society of appraisers and the institute of business appraisers we recognized mr fowler as an expert on business valuation but we expressed our concern that he might be biased because he was a full-time_employee of the commissioner mr fowler's initial report ascertained the value of seminole stock as of date the date for which the merrill lynch report had set forth a value we did not admit this report into evidence we held it was irrelevant because the date valuation_date set forth therein was too far removed from the applicable_date valuation_date we did admit into evidence his supplemental report limiting its admissibility to a rebuttal of mr tack's supplemental report mr fowler's supplemental report analyzed the marketability discount in the context of the mandelbaum factors stating that an analysis of those factors favored a marketability discount of percent we have wide discretion when it comes to accepting expert testimony sometimes an expert will help us decide a case see eg 108_tc_524 106_tc_274 see also m i c ltd v commissioner tcmemo_1997_96 proios v commissioner tcmemo_1994_442 other times he or she will not see eg estate of scanlan v commissioner tcmemo_1996_331 mandelbaum v commissioner supra we weigh an expert's testimony in light of his or her qualifications and with - proper regard to all other credible_evidence in the record see 783_f2d_906 9th cir affg in part and revg in part on another issue tcmemo_1983_200 480_f2d_171 9th cir affg 54_tc_493 we may accept or reject an expert's opinion in toto or we may pick and choose the portions of the opinion which we choose to adopt see helvering v national grocery co u s pincite 538_f2d_927 2d cir affg tcmemo_1974_285 86_tc_547 see also pabst brewing co v commissioner tcmemo_1996_506 the mere fact that the position of one party may be unsupported by expert testimony does not necessarily mean that the other party's position that is so supported will prevail see estate of scanlan v commissioner supra mr tack's reports do not persuade us that the value of the estate's stock was the amount stated therein he relied repeatedly on the unverified representations of seminole's management and we are unable to verify the accuracy or completeness of those representations he also relied on faulty assumptions to arrive at his value neglected to analyze key indicia of value including seminole's certificate of incorporation and bylaws and assumed erroneously that the sales by mr hoffman and ms branch were at arm's length mr tack took into account the price at which mr hoffman and ms branch -- - sold their shares to reach his conclusion of value mr tack applied his primary valuation method ie the discounted cash- flow method in amanner that is irreconcilable with our understanding of that method see estate of jung v commissioner t c pincite n we proceed to discuss in more detail some of the problems we have with his reports first with respect to his analysis of like public corporations engaged in the same or a similar line_of_business we do not find enough information on these corporations to decide whether they are sufficiently similar to seminole to permit a proper valuation analysis or whether another corporation is better suited for this analysis he tells us in his initial report that several hundred companies in the business of manufacturing uniforms have revenues under dollar_figure million that approximately such companies have revenues between dollar_figure million and dollar_figure million and that a few such companies have revenues in excess of dollar_figure million yet he uses as his similar companies for seminole a company the revenues of which were approximately dollar_figure million in six public corporations the revenues of which for their taxable years ended on or near date ranged from a low of dollar_figure million to a high of dollar_figure million upon redirect examination mr tack testified that he did not take these sales into account this testimony however is contradicted by his initial report which states specifically that he did consider these sales that report states these transactions the sales by mr hoffman and ms branch were consummated at the merrill lynch appraised value and have been considered in our analysis - - he has not explained adequately why he chose as his similar companies six corporations all of whose revenues more than doubled the revenues of seminole he also fails to explain why he did not consider redkap a corporation that he tells us is a subsidiary of a publicly traded company and the main competitor to seminole nor has mr tack adequately explained how he concluded that the industry of his similar corporations was the same as seminole's industry he could have for example referenced the standard industry code or codes that is or are applicable to seminole and his similar corporations he did not corporations which do business in a particular industry are generally classified under the same industry code and experts in valuation cases typically refer to the standard industry code to verify that the industry of the public corporations which they choose as similar to a corporation before us is the same although mr tack states in his initial report that he selected as his similar corporations those public corporations that are most similar to the company seminole from an investment standpoint a phrase of uncertain meaning we are not persuaded that his proffered corporations are similar to seminole as to age business product line and gross_receipts a proper valuation report must contain enough data on each similar corporation to allow the court to make an informed independent decision as to whether the corporations are sufficiently similar to the subject corporation to perform a proper valuation analysis the mere fact that a -- - public corporation may be similar to the subject corporation in some regards does not mean that it is a good indicium of the latter's value second mr tack did not analyze all three valuation methods while he recognized all three methods and the fact that all three methods enter into a determination of fair_market_value he failed to ascertain a value under the net asset method he noted the fact that seminole invested significantly in tangible assets but concluded without adequate explanation that an investor would evaluate seminole based primarily upon the aggregate earnings and cash-flow generating capability of the company's combined assets rather than on the basis of individual asset values valuation experts must thoroughly analyze all applicable methods of valuation and they may not simply assert without sufficient explanation that they have concluded that a particular method is irrelevant ’ that mr tack failed to perform a net asset analysis is not unremarkable seeing that he reviewed nothing that would have enlightened him on the fair_market_value of seminole's assets including what we imagine is a large dollar amount of goodwill that has attached to seminole's prestigious name over its more than years of operation if ’ upon redirect examination mr tack attempted to rationalize his failure to analyze the net asset value method by stating boldly that seminole is worth more as a going concern on account of its earnings and one cannot apply the net asset method to ascertain the value of a minority interest we find these statements unpersuassive as reasons for not analyzing seminole's net asset value - - the fair_market_value of seminole's net assets on the applicable_valuation_date were greater than their value as integral parts of seminole's business a hypothetical buyer would consider buying the estate's shares at a price that hinged on seminole's net asset value given the fact that seminole owned some highly valuable assets we would like to have seen a net asset value analysis third mr tack assumed that max weitzenhoffer owned the largest block of seminole stock on the valuation_date and that the per-share value of the estate's shares equaled the per-share value of all other shares we disagree with both of these assumptions for starters the parties stipulated and we have found as a fact that the estate owned the largest block of seminole stock ie max weitzenhoffer and the estate respectively owned dollar_figure and dollar_figure percent of seminole's outstanding_stock although mr smith testified that he and max weitzenhoffer considered max the owner of the shares of his mother clara because she was very old and max was an only child we decline to do likewise it is indisputable that clara's shares were owned by her and it is inappropriate to attribute her shares to him in addition to the well-settled rule that stock is valued without the use of family attribution see 680_f2d_1248 9th cir 658_f2d_999 5th cir 112_tc_26 estate of andrews v commissioner t c pincite mr smith testified - - adamantly that clara made her own decisions and that her advisers were independent of max and his advisers while mr smith also testified cursorily that max voted clara's shares by proxy we give this testimony no weight but for the testimony of a person who is neither a director nor shareholder of seminole to the effect that max voted clara's shares by proxy we find nothing in the record to support a finding that max held a proxy to vote clara's shares not to mention that even if he had voted her shares by proxy on previous occasions proxies are generally revocable and of limited duration so as to deprive the holder of any control_over the underlying shares see eg okla stat ann tit sec_1057 west nor do we agree with mr tack that each share of the estate's stock necessarily equaled the per-share value of the stock of any other shareholder as we understand mr tack's analysis shares of stock have one of two values they have one value mr tack states if they represent a controlling_interest in that the shareholder has the ability to change corporate bylaws determine dividend policies redeploy corporate assets change the company's capital structure effect a sale or other change in the company's ownership structure make personnel changes and otherwise influence the operations and financial structure of the company they have a second value mr tack we also are unpersuaded that clara weitzenhoffer had any obligation as of the applicable_valuation_date to leave her shares to her son max -- p7 - continues if they represent any other interest or as he puts it they represent a noncontrolling interest while we agree with mr tack that the type of controlling_interest to which he refers is usually worth more than that of another interest in the same company we disagree with him that corporate stock may be pigeonholed into one of two values the element of control is not as cut and dried as mr tack would have it seem although the per-share value of a block of stock that guarantees the holder that he or she can name all board directors is usually greater than that of a block of stock that carries with it the ability to name no directors the per-share value of the latter block may not necessarily be the same as that of a block that carries with it the right to name one but not all directors nor is the per-share value of the one-director block necessarily the same as a block that carries with it the right to name two but not all directors the long and short of stock valuation is that the unique facts of each case dictate the value that attaches to a block of stock and the per-share value of one block may differ from the per-share value of another block even when neither block representss a majority interest in the corporation an important factor to consider in determining whether extra value inheres in one minority interest vis-a-vis another is the extent to which the holder of the minority interest has the ability by virtue of his or her ownership_interest in the company to influence the company's practices or - - policies see generally pratt et al valuing a business the analysis and appraisal of closely held companie sec_44 3d ed where the authors state the distribution of ownership can affect the value of a particular business_interest if each of three shareholders or partners owns a one-third interest no one has complete control however no one is ina relatively inferior position unless only two of the three have close ties with each other in this situation the analyst could recognize that the size of the discount from pro_rata value for each equal interest normally will be less than that for a minority interest that has no control whatsoever here an owner of the estate's shares although not an owner of a majority interest in seminole has the ability to exert influence over seminole's operation although not necessarily control it by virtue of the fact that he or she is the largest single owner of seminole stock we find that an owner of the estate's stock has the right to name at least one of seminole's five directors the owner need only vote big_number of his or her we do not depart from firmly established law that a minority interest in a business is valued by taking into account a minority interest discount see eg 658_f2d_999 5th cir 94_tc_193 87_tc_78 79_tc_938 we simply hold that the per-share value of the estate's shares as the largest block of seminole stock is not necessarily the same as the value of any other seminole share in fact such an owner could end up electing two or more board members the record indicates that seminole did not inform all of its shareholders about its operation including the time and place of annual meetings thus all of seminole's shareholders did not necessarily attend its annual meetings the result being that the total shares voted thereat may have been fewer than the outstanding voting shares - - shares to elect a designate to the board 't whereas mr tack stressed the fact that the subject shares lacked current representation on the board in reaching his conclusion that the shares' per-share value was the same as that of any other share we attach less weight to this fact the mere fact that none of the executors of the estate was a member of the board on the applicable_valuation_date does not mean that a holder of the estate's shares lacked the ability to gain representation on the board had he or she wanted to it is of course understandable that decedent was not a member of the board when she died seeing that she was elderly and most likely not desirous or capable of sitting on the board fourth mr tack ignored the value that inured in the estate's shares on account of the fact that seminole was a family-owned business that was intended by the shareholders to be kept in the family most of seminole's shareholders were related to the weitzenhoffer family by blood or by marriage and they ‘t because the record does not contain seminole's bylaws or certificate of incorporation we are left to assume for purposes of this calculation that all shares of seminole stock carry one vote and that all directors are elected at the same time petitioners ask the court to find as a fact that max weitzenhoffer elizabeth weitzenhoffer blass and john gunzler voted together in a concerted effort to control the affairs of seminole we decline to do so although messrs reeves and smith did testify that they believed that max weitzenhoffer elizabeth weitzenhoffer blass and john gunzler tended to vote similarly at board meetings this hardly supports a finding that these three did so pursuant to some type of voting agreement that the three may have voted similarly in the past may simply mean that they had a similar mind set or philosophy on the matters before them at the time -- - went to great lengths to assure that the shares held by an outsider could not be transferred to another outsider every shareholder who was outside the extended weitzenhoffer family was a seminole employee or spouse thereof in the case of ms high whose shares had to be redeemed when the shareholder retired it is not unreasonable under the facts herein to conclude that a hypothetical buyer of the estate's shares would contemplate that a member of the weitzenhoffer family or seminole itself would pay a greater price for those shares as long as they were owned by a nonfamily member who was not an employee a closely held family_corporation such as seminole is typically managed with little formality and with little concern for the respective ownership interests of family_member shareholders adding a nonfamily shareholder minus conditions under which his or her shares may be recalled can cause havoc to the business' harmonious operation the nonfamily shareholder for example may demand a return on his or her investment that the family_member shareholders are unwilling to give may otherwise create an unpleasant and unrewarding working environment or may strive to acquire a majority of the outstanding shares see o'neal thompson o'neal's close_corporations sec dollar_figure 3d ed a nonfamily shareholder also may continually second-guess the actions of a family shareholder director or officer or group thereof as unlawful attempts to usurp the rights of a minority shareholder in favor of the family see 308_us_295 southern pac co v bogert u s - - see also 162_f2d_36 3d cir discusses fiduciary duty generally owed by those in control of a corporation warren v century bankcorporation inc p 2d okla and the cases cited therein oklahoma recognizes the applicability of pepper v litton supra in its jurisdiction litigation and the vast expense thereof may ensue whenever disgruntled minority shareholders believe that they have been wronged by a group of shareholders or officers who purportedly control the corporation in contrast to years past minority shareholder complainants today are real omnipresent and numerous as recognized by professors o'neal and thompson in their treatise on minority shareholder litigation most american lawyers do not realize the tremendous amount of litigation in this country arising out of shareholder disputes since the publication of the first edition of this treatise the volume of litigation grounded on minority shareholder oppression---actual fancied or fabricated---has grown enormously and the flood of litigation shows no sign of abating the increase in litigation has been pronounced in both federal and state courts also worthy of note is that in the last four or five years there has been a substantial increase in the number of suits minority shareholders have brought for involuntary dissolution of their corporation or to force majority shareholders to purchase their shares o'neal et al o'neal's oppression of minority shareholders v 2d ed ‘3 were the family forced to buy the estate's shares at the appraised price calculated under applicable state oklahoma law the family would have to pay the price that was determined by weighing the values derived under the three valuation methods mentioned above see foglesong v thurston natl life ins co p 2d okla oklahoma law prohibits continued - - seminole was an attractive investment from both an income and growth point of view seminole's industry was very competitive and seminole was a firmly based prosperous company that was a leader in its industry and projected to continue its profitability seminole's industry also was thriving as a result of business_acquisitions given the added fact that some of seminole's shareholders eg mr hoffman and ms branch were contemporaneously interested in selling their seminole shares it is reasonable to conclude that a hypothetical buyer could have anticipated as of the applicable_valuation_date that an investor would buy the hypothetical buyer's shares to allow the investor to place itself in position more suited to acquiring the company in full we bear in mind that the estate's shares were not merely growth shares as mr tack assumed seminole had budgeted and was expecting to pay dividend income of dollar_figure dollar_figure and dollar_figure in through respectively with respect to the shares held by the estate mr tack assumed that the estate's shares lacked any market we disagree the shares were marketable in that a hypothetical holder thereof could most likely sell his or her large block of stock to a suitor of the company to a member of the weitzenhoffer family such as max weitzenhoffer who was actively seeking to increase his interest therein or to seminole itself continued reducing this price by a minority interest discount see woolf v universal fidelity life ins co p 2d okla ct app - - mr tack never considered seminole's competitors or weitzenhoffer family members potential buyers of seminole stock nor did he consider seminole as a potential buyer let alone the fact that seminole had previously redeemed its stock from retiring employees pursuant to an obligation to do so neither mr tack nor the record tells us the price at which seminole redeemed or was obligated to redeem its shares or a formula under which this price was computed the price that a corporation must pay pursuant to a mandatory redemption plan may be a key determinant of the stock's fair_market_value not to mention that a holder of the estate's stock could find himself or herself a majority shareholder were seminole to redeem enough of its shares we do not know which shareholders but for messrs reeves gunzler threadgill and high were seminole employees nor do we know to what extent the estate's ownership_interest would increase were the shares of all seminole employees to be redeemed fifth mr tack neglected to set forth in his report the features of the class a and class b shares other than to state that management had represented to him that these shares are virtually identical ’ mr tack like merrill lynch ascertained y ‘ the record disproves this representation mr tack's initial report for example states that management had represented to him that the class a shares were identical to the class b shares except that class b shares were held by employees and were required to be redeemed in addition to the fact that messrs reeves gunzler threadgill and high all owned class a shares and all were employees seminole's financial statements which were certified by ernst young state that any common_stock held by a shareholder employee is subject_to redemption continued - -- the value of seminole stock by treating the two classes as one seminole's by-laws and certificate of incorporation are not in the record and the record as built by the parties leaves us unpersuaded that the rights of the holders of the two classes of stock to vote to receive dividends and so forth are identical see generally okla stat ann tit secs a certificate of incorporation must generally set forth differences between classes of stock b contents of bylaws classes and series of stock west nor did mr tack address the question of whether seminole's class a shareholders had cumulative voting cumulative voting may add value to shares of stock cumulative voting gives each share as many votes as there are directors to be elected and allows a shareholder to cumulate his or her votes by casting them all for one director or distributing them as he or she sees fit see generally okla stat ann tit sec_1059 west certificate of incorporation may provide for cumulative voting cumulative voting may allow a minority shareholder to maximize his or her representation on a board although petitioners ask the court to find on the basis of a colloquy between their counsel and mr reeves that seminole did not have cumulative voting we decline to do so the collogquy which incorrectly sets forth an example that does not involve cumulative voting is as follows m4 continued upon his or her termination of employment -- - q based upon your participation as a shareholder and director when you participated in these elections as a shareholder or director were they conducted under cumulative voting or non-cumulative voting a i get the terms sometimes mixed up but i do know that it is such that if somebody own sec_25 percent of the stock for an example they do not receive percent of the board members and i believe that is what you call non-accumulated voting q that's my understanding as well in sum we are unpersuaded by mr tack's opinion and reject it having done so we would typically proceed to value the estate's shares on the basis of the record at hand in the typical case we find much information and data on the subject corporation as well as financial studies and data which allow us to compute value and marketability discounts using the mandelbaum and other factors mentioned above the instant case however is atypical petitioners in short ask us to close our eyes to the inadeguate record and adopt without adequate verification mr tack's conclusion and the managerial representations upon which he relied we decline to do so valuation cases require that we determine a value based on the evidence at hand whereas we may determine a value with the assistance of experts if we consider it helpful we will not accept an expert's conclusion when it is unsupported by the record the record must be built by the parties to include all data that is necessary to determine the value of property in dispute valuation experts must perform unbiased and thorough analyses upon which we may rely where as - - 1s the case here the record falls short of the standard which we require we are left to decide the case against the party who has the burden_of_proof because petitioners bear the burden here we sustain respondent's determination as modified by concessions in brief we hold that the fair_market_value of the estate's stock was dollar_figure per share on the applicable_valuation_date we have carefully considered all arguments and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
